Order dismissing the complaint reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to defendant to serve an answer within ten days from service of a copy of the order herein. the agreement by the defendant to pay the plaintiffs a commission “ in the event of a sale ” ' means, according to common understanding and as determined by the authorities, the making of an executory binding agreement with a purchaser. It is alleged in the complaint that a contract of sale was made with the party designated by the seller. If any other condition existed, or if there was any other understanding between the parties as to the language used, it is a matter of defense. Lazansky, P. J., Carswell, Seudder, Tompkins and Davis, JJ., concur.